Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 1 of 43 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Xingyan Cao, He He, Bozheng Jia, Yue Jin, Ying Li, Yiting
Su, Haoyi Xie, Junwu Yao, Rong Hua Zheng, and Xingwei
Zhu, Individually and on Behalf of All Other Employees
Similarly Situated,
                                   Plaintiffs,                             Case No.
                         - against -                             COLLECTIVE & CLASS
                                                                 ACTION COMPLAINT
Flushing Paris Wedding Center LLC d/b/a Paris Wedding
Center, Laffection Wedding LLC d/b/a Laffection Wedding,
Paris Wedding Center Corp. d/b/a Paris Wedding Center,
Romantic Paris LLC d/b/a Romantic Paris Wedding,
Wedding in Paris LLC d/b/a Wedding in Paris, Max Huang,
Sau W Lam, and Fiona Ruihua Yang

                                   Defendants.



        Plaintiffs Xingyan Cao, He He, Bozheng Jia, Yue Jin, Ying Li, Yiting Su, Haoyi Xie,

Junwu Yao, Rong Hua Zheng, and Xingwei Zhu (“Plaintiffs”), on behalf of themselves and all

others similarly situated, by and through their attorneys, Hang & Associates, PLLC, hereby bring

this complaint against Defendants Flushing Paris Wedding Center LLC d/b/a Paris Wedding

Center, Laffection Wedding LLC d/b/a Laffection Wedding, Paris Wedding Center Corp. d/b/a

Paris Wedding Center, Romantic Paris LLC d/b/a Romantic Paris Wedding, Wedding in Paris LLC

d/b/a Wedding in Paris ("Corporate Defendants"), Max Huang, Sau W Lam, and Fiona Ruihua

Yang ("Individual Defendants") (collectively “Defendants”), and allege as follows:

                                       INTRODUCTION

        1.     Upon information and belief, Defendants own and operate a successful wedding

 photography business that has stores in a chain at various locations in New York.

                                                 1
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 2 of 43 PageID #: 2




       2.      This is an action brought by Plaintiffs on their own behalf and on behalf of similarly

situated employees, alleging violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

(“FLSA”) and the New York Labor Law, arising from Defendants’ various willful and unlawful

employment policies, patterns and/or practices.

       3.      Upon information and belief, Defendants have willfully and intentionally

committed widespread violations of the FLSA and NYLL by engaging in a pattern and practice of

failing to pay their employees, including Plaintiffs, compensation for all hours worked, minimum

wage, and overtime compensation for all hours worked over forty (40) each workweek.

       4.      Plaintiffs allege, pursuant to the FLSA, that they are entitled to recover from

Defendants: (i) unpaid minimum wages, (ii) unpaid overtime wages, (iii) liquidated damages, (iv)

prejudgment and post-judgment interest; and (v) attorneys’ fees and costs.

       5.      Plaintiffs further allege, pursuant to New York Labor Law § 650 et seq. and 12 New

York Codes, Rules and Regulations §§ 146 (“NYCRR”), that they are entitled to recover from the

Defendants: (i) unpaid minimum wages, (ii) unpaid overtime compensation, (iii) unpaid “spread

of hours” premium for each day they worked an interval in excess of ten hours, (iv) compensation

for failure to provide wage notice at the time of hiring and failure to provide paystubs in violation

of the NYLL, (v) liquidated damages equal to the sum of unpaid minimum wage, unpaid overtime,

and unpaid “spread of hours” premium, pursuant to the NY Wage Theft Prevention Act, (vi)

prejudgment and post-judgment interest, and (vii) attorney’s fees and costs.

                                 JURISDICTION AND VENUE

       7.      This Court has original federal question jurisdiction over this controversy under 29

U.S.C. §216(b), 28 U.S.C. § 1331, and has supplemental jurisdiction over the New York Labor

Law claims pursuant to 28 U.S.C. § 1367(a).

                                                  2
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 3 of 43 PageID #: 3




       8.      Venue is proper in the Eastern District of New York pursuant to 28 U.S.C. §§

1391(b) and (c), because Defendants conduct business in this District, and the acts and omissions

giving rise to the claims herein alleged took place in this District.

                                           PLAINTIFFS

       9.      Upon information and belief, Plaintiff Xingyan Cao (“Plaintiff Cao”) is an

individual residing in Queens County, New York.

       10.     Upon information and belief, from in or about July 2014 to March 18, 2020,

Plaintiff Cao was employed as a makeup artist by Defendants’ wedding photography business. For

the vast majority of her employment, Plaintiff Cao worked at Defendants’ store located at 42-55

Main Street, Flushing, New York 11355, except that in 2018, Plaintiff Cao worked at Defendants’

store located at 35-56 Main Street, Flushing, New York 11356.

       11.     Upon information and belief, Plaintiff He He (“Plaintiff He”) is an individual

residing in Nassau County, New York.

       12.     Upon information and belief, from in or about September 2012 to March 31, 2020,

Plaintiff He was employed as a bookkeeper by Defendants’ wedding photography business for its

stores at various locations in New York.

       13.     Upon information and belief, Plaintiff Bozheng Jia (“Plaintiff Jia”) is an individual

residing in Nassau County, New York.

       14.     Upon information and belief, from in or about June 2015 to March 2020, Plaintiff

Jia was employed as a part-time photographer by Defendants’ wedding photography business for

its stores at various location in New York.

       15.     Upon information and belief, Plaintiff Yue Jin (“Plaintiff Jin”) is an individual

residing in Queens County, New York.

                                                  3
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 4 of 43 PageID #: 4




         16.   Upon information and belief, from in or about 2015 to March 4, 2020, Plaintiff Jin

was employed as a receptionist and makeup artist by Defendants’ wedding photography business

located at 35-56 Main Street, Flushing New York 11356 and 42-55 Main Street, Flushing, New

York 11355.

         17.   Upon information and belief, Plaintiff Ying Li (“Plaintiff Li”) is an individual

residing in Nassau County, New York.

         18.   Upon information and belief, from in or about March 2011 to in or about July 2013,

Plaintiff Li was employed as a makeup artist by Defendants’ wedding photography business. In or

about July 2013, Plaintiff Li quit her job with Defendants. From in or about summer 2017 to March

4, 2020, Plaintiff Li resumed her employment as a makeup artist with Defendants and worked at

Defendants’ store located at 4711 8th Avenue, Brooklyn, New York 11220 while occasionally

being assigned to work at Defendants’ store located at 42-55 Main Street, Flushing, New York

11355.

         19.   Upon information and belief, Plaintiff Yiting Su (“Plaintiff Su”) is an individual

residing in Queens County, New York.

         20.   Upon information and belief, from on or about September 15, 2010, to March 15,

2020, Plaintiff Su was employed as a receptionist by Defendants’ wedding photography business

located at 42-55 Main Street, Flushing, New York 11355.

         21.   Upon information and belief, Plaintiff Haoyi Xie (“Plaintiff Xie”) is an individual

residing in Nassau County, New York.

         22.   Upon information and belief, from on or about April 27, 2013 to March 15, 2020,

Plaintiff Xie was employed as a videographer by Defendant’s wedding photography business for

its store located at 42-55 Main Street, Flushing, New York 11355.

                                                4
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 5 of 43 PageID #: 5




       23.     Upon information and belief, Plaintiff Junwu Yao (“Plaintiff Yao”) is an individual

residing in Nassau County, New York.

       24.     Upon information and belief, from in or about March 2010 to March 1, 2020,

Plaintiff Yao was employed as a photographer by Defendants’ wedding photography business for

its store located at 42-55 Main Street, Flushing, New York 11355.

       25.     Upon information and belief, Plaintiff Rong Hua Zheng (“Plaintiff Zheng”) is an

individual residing in Nassau County, New York.

       26.     Upon information and belief, from on or about August 1, 2018 to March 15, 2020,

Plaintiff Zheng was employed as a photographer by Defendants’ wedding photography business

for its stores at various locations in New York.

       27.     Upon information and belief, Plaintiff Xingwei Zhu (“Plaintiff Zhu”) is an

individual residing in Queens County, New York.

       28.     Upon information and belief, from on or about March 1, 2017, to March 15, 2020,

Plaintiff Zhu was employed as a videographer by Defendants’ photography business for its stores

at various locations in New York.

                                         DEFENDANTS
Corporate Defendants

       29.     Upon information and belief, Defendants operate a single integrated wedding

photography enterprise with a principal place of business at 42-55 Main Street, Flushing, New

York 11355. All of Corporate Defendants are legal entities for Defendants’ stores in a chain and

involve the same or similar activities necessary to the operation of Defendants’ wedding

photography business through unified operation and common control for a common business

purpose.

                                                   5
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 6 of 43 PageID #: 6




       30.    Upon information and belief, Defendant Flushing Paris Wedding LLC d/b/a Paris

Wedding Center is a domestic business corporation organized under the laws of the State of New

York with a principal business address at 42-55 Main Street, Flushing, New York 11355.

       31.    Upon information and belief, Defendant Flushing Paris Wedding LLC d/b/a Paris

Wedding Center had gross sales in excess of Five Hundred Thousand Dollars ($500,000) per year.

       32.    Upon information and belief, employees of Defendant Flushing Paris Wedding

LLC d/b/a Paris Wedding Center were regularly involved in interstate commerce. For instance,

Defendant Flushing Paris Wedding LLC d/b/a Paris Wedding Center has employees who perform

duties including purchasing and handling equipment and supplies originated outside the State of

New York, traveling outside the state of New York to perform their job, producing work product

that were sent to persons outside the State of New York, using electronic devices to complete

interstate credit card transactions, and using a telephone, facsimile machine, the U.S. mail or a

computer mail system to communicate with persons outside the State of New York.

       33.    Upon information and belief, Defendant Laffection Wedding LLC d/b/a Laffection

Wedding is a domestic business corporation organized under the laws of the State of New York

with a principal business address at 35-56 Main Street, Flushing, New York 11356.

       34.    Upon information and belief, Defendant Laffection Wedding LLC d/b/a Laffection

Wedding had gross sales in excess of Five Hundred Thousand Dollars ($500,000) per year.

       35.    Upon information and belief, employees of Defendant Laffection Wedding LLC

d/b/a Laffection Wedding were regularly involved in interstate commerce. For instance, Defendant

Laffection Wedding LLC d/b/a Laffection Wedding has employees who perform duties including

purchasing and handling equipment and supplies originated outside the State of New York,

traveling outside the state of New York to perform their job, producing work product that were

                                               6
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 7 of 43 PageID #: 7




sent to persons outside the State of New York, using electronic devices to complete interstate credit

card transactions, and using a telephone, facsimile machine, the U.S. mail or a computer mail

system to communicate with persons outside the State of New York.

       36.     Upon information and belief, Defendant Paris Wedding Center Corp. d/b/a Paris

Wedding Center is a domestic business corporation organized under the laws of the State of New

York with a principal business address at 42-55 Main Street, Flushing, New York 11355.

       37.     Upon information and belief, Defendant Paris Wedding Center Corp. d/b/a Paris

Wedding Center had gross sales in excess of Five Hundred Thousand Dollars ($500,000) per year.

       38.     Upon information and belief, employees of Defendant Paris Wedding Center Corp.

d/b/a Paris Wedding Center were regularly involved in interstate commerce. For instance,

Defendant Paris Wedding Center Corp. d/b/a Paris Wedding Center has employees who perform

duties including purchasing and handling equipment and supplies originated outside the State of

New York, traveling outside the state of New York to perform their job, producing work product

that were sent to persons outside the State of New York, using electronic devices to complete

interstate credit card transactions, and using a telephone, facsimile machine, the U.S. mail or a

computer mail system to communicate with persons outside the State of New York.

       39.     Upon information and belief, Defendant Romantic Paris LLC d/b/a Romantic Paris

Wedding is a domestic business corporation organized under the laws of the State of New York

with a principal business address at 35 East Broadway, 1st Floor, New York, New York 10002.

       40.     Upon information and belief, Defendant Romantic Paris LLC d/b/a Romantic Paris

Wedding had gross sales in excess of Five Hundred Thousand Dollars ($500,000) per year.

       41.     Upon information and belief, employees of Defendant Romantic Paris LLC d/b/a

Romantic Paris Wedding were regularly involved in interstate commerce. For instance, Defendant

                                                 7
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 8 of 43 PageID #: 8




Romantic Paris LLC d/b/a Romantic Paris Wedding has employees who perform duties including

purchasing and handling equipment and supplies originated outside the State of New York,

traveling outside the state of New York to perform their job, producing work product that were

sent to persons outside the State of New York, using electronic devices to complete interstate credit

card transactions, and using a telephone, facsimile machine, the U.S. mail or a computer mail

system to communicate with persons outside the State of New York.

       42.     Upon information and belief, Defendant Wedding in Paris LLC d/b/a Wedding in

Paris is a domestic business corporation organized under the laws of the State of New York with

a principal business address at 4711 8th Avenue, Unit 1A and 1B, Brooklyn, New York, 11220.

       43.     Upon information and belief, Defendant Wedding in Paris LLC d/b/a Wedding in

Paris had gross sales in excess of Five Hundred Thousand Dollars ($500,000) per year.

       44.     Upon information and belief, employees of Defendant Wedding in Paris LLC d/b/a

Wedding in Paris were regularly involved in interstate commerce. For instance, Defendant

Wedding in Paris LLC d/b/a Wedding in Paris has employees who perform duties including

purchasing and handling equipment and supplies originated outside the State of New York,

traveling outside the state of New York to perform their job, producing work product that were

sent to persons outside the State of New York, using electronic devices to complete interstate credit

card transactions, and using a telephone, facsimile machine, the U.S. mail or a computer mail

system to communicate with persons outside the State of New York.

Individual Defendants

       45.     Individual Defendants are or were officers, directors, managers and/or majority

shareholders or owners of Corporate Defendants and, being or having been the three largest



                                                 8
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 9 of 43 PageID #: 9




shareholders of Corporate Defendants, are jointly and severally liable for unpaid wages under the

New York Business Corporation Law and Limited Liability Company Law. NY BCL§ 630(a).

       46.     Upon information and belief, Defendant Max Huang (“Defendant Huang”) is or

was the owner of Corporate Defendants and participates or participated in the day-to-day

operations of Corporate Defendants and acted intentionally and maliciously. Defendant Huang is

an employer pursuant to FLSA, 29 U.S.C. §203d, and regulations promulgated thereunder, 29

C.F.R. §791.2, NYLL §2 and the regulations thereunder, and is jointly and severally liable with

Corporate Defendants.

       47.     Upon information and belief, Defendant Huang owns or owned the stock of

Corporate Defendants and manages and makes or managed and made all business decisions for

Corporate Defendants, including, but not limited to, the amount in salary the employees receive

and the number of hours employees work; and being or having been amongst the ten largest

corporate shareholders, Defendant Huang is individually liable for unpaid wages under the New

York Business Corporation Law Section 630.

       48.     Upon information and belief, Defendant Huang determines or determined the

wages and compensation of the employees of Defendants, including Plaintiffs, establishes or

established work schedules and workload of the employees, maintains or maintained employee

records, and has or had the authority to hire and fire employees.

       49.     Upon information and belief, Defendant Sau W Lam (“Defendant Lam”) is or was

the owner of Corporate Defendants and participates or participated in the day-to-day operations of

Corporate Defendants and acted intentionally and maliciously. Defendant Lam is an employer

pursuant to FLSA, 29 U.S.C. §203d, and regulations promulgated thereunder, 29 C.F.R. §791.2,



                                                 9
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 10 of 43 PageID #: 10




 NYLL §2 and the regulations thereunder, and is jointly and severally liable with Corporate

 Defendants.

        50.     Upon information and belief, Defendant Lam owns or owned the stock of Corporate

 Defendants and manages and makes or managed and made all business decisions for Corporate

 Defendants, including, but not limited to, the amount in salary the employees receive and the

 number of hours employees work; and being or having been amongst the ten largest corporate

 shareholders, Defendant Lam is individually liable for unpaid wages under the New York Business

 Corporation Law Section 630.

        51.     Upon information and belief, Defendant Lam determines or determined the wages

 and compensation of the employees of Defendants, including Plaintiffs, establishes or established

 work schedules and workload of the employees, maintains or maintained employee records, and

 has or had the authority to hire and fire employees.

        52.     Upon information and belief, Defendant Fiona Ruihua Yang (“Defendant Yang”)

 is or was the owner of Corporate Defendants and participates or participated in the day-to-day

 operations of Corporate Defendants and acted intentionally and maliciously. Defendant Yang is

 an employer pursuant to FLSA, 29 U.S.C. §203d, and regulations promulgated thereunder, 29

 C.F.R. §791.2, NYLL §2 and the regulations thereunder, and is jointly and severally liable with

 Corporate Defendants.

        53.     Upon information and belief, Defendant Yang owns or owned the stock of

 Corporate Defendants and manages and makes or managed and made all business decisions for

 Corporate Defendants, including, but not limited to, the amount in salary the employees receive

 and the number of hours employees work; and being or having been amongst the ten largest



                                                 10
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 11 of 43 PageID #: 11




 corporate shareholders, Defendant Yang is individually liable for unpaid wages under the New

 York Business Corporation Law Section 630.

        54.     Upon information and belief, Defendant Yang determines or determined the wages

 and compensation of the employees of Defendants, including Plaintiffs, establishes or established

 work schedules and workload of the employees, maintains or maintained employee records, and

 has or had the authority to hire and fire employees.

        55.     Plaintiffs have fulfilled all conditions precedent to the institution of this action and/

 or conditions have been waived.

                       FLSA COLLECTIVE ACTION ALLEGATIONS

        56.     Plaintiffs bring this action individually and on behalf of all other and former

 nonexempt employees who are or were employed by Defendants at their store locations for up to

 the last three (3) years, through entry of judgment in this case (the “Collective Action Period”)

 (the “Collective Action Members”).

        57.     Upon information and belief, the Collection Action Members are so numerous the

 joinder of all members is impracticable. The identity and precise number of such persons are

 unknown, and the facts upon which the calculations of that number may be ascertained are

 presently within the sole control of Defendants.

        58.     Upon information and belief, there are more than forty (40) Collective Action

 members, who have worked for or have continued to work for Defendants during the Collective

 Action Period, most of whom would not likely file individual suits because they fear retaliation,

 lack adequate financial resources, access to attorneys, or knowledge of their claims. Therefore,

 Plaintiffs submit that this case should be certified as a collection action under the FLSA, 29 U.S.C.

 §216(b).

                                                    11
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 12 of 43 PageID #: 12




         59.    Plaintiffs will fairly and adequately protect the interests of the Collective Action

 Members and have retained counsel that is experienced and competent in the field of employment

 law and class action litigation. Plaintiffs have no interests that are contrary to or in conflict with

 those members of this collective action.

         60.    This action should be certified as collective action because the prosecution of

 separate actions by individual members of the collective action would risk creating either

 inconsistent or varying adjudication with respect to individual members of this class that would,

 as a practical matter, be dispositive of the interest of the other members not party to the

 adjudication, or subsequently impair or impede such other members’ ability to protect their

 interests.

         61.    A collective action is superior to other available methods for the fair and efficient

 adjudication of this controversy as the joinder of all members is impracticable. Inasmuch as the

 damages suffered by individual Collective Action Members may be relatively small, the expense

 and burden of individual litigation makes it virtually impossible for the members of the collective

 action to individually seek redress for the wrongs done to them. There will be no difficulty in the

 management of this action as collective action.

         62.    Questions of law and fact common to Collective Action Members predominate over

 questions that may affect only individual members because Defendants have acted on grounds

 generally applicable to all members. Among the questions of fact common to Plaintiffs and other

 Collective Action Members are:

         a.     Whether the Defendants “employed” Collective Action Members within the

         meaning of the FLSA;



                                                   12
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 13 of 43 PageID #: 13




        b.      Whether the Defendants’ violations of the FLSA are “willful” as the terms is used

        within the context of the FLSA; and,

        c.      Whether the Defendants are liable for all damages claimed hereunder, including but

        not limited to compensatory, punitive, and statutory damages, interest, costs and

        disbursements and attorneys’ fees.

        63.     Upon information and belief, Plaintiffs know of no difficulty that will be

 encountered in the management of this litigation that would preclude its maintenance as a

 collective action.

        64.     Upon information and belief, Plaintiffs and others similarly situated have been

 substantially damaged by Defendants’ unlawful conduct.

                               CLASS ACTION ALLEGATIONS

        65.     Plaintiffs bring their NYLL claims pursuant to Federal Rules of Civil Procedure

 (“F. R. C. P.”) Rule 23, on behalf of all non-exempt persons employed by Defendants at their store

 locations in New York doing business as Paris Wedding Center, Wedding in Paris, and Romantic

 Paris Wedding, on or after the date that is six years before the filing of the Complaint in this case

 as defined herein (the “Class Period”).

        66.     All said persons, including Plaintiffs, are referred to herein as the “Class.” The

 Class members are readily ascertainable. The number and identity of the Class members are

 determinable from the records of Defendants. The hours assigned and worked, the positions held,

 and the rate of pay for each Class Member is also determinable from Defendants’ records. For

 purpose of notice and other purposes related to this action, the names and addresses of Class

 members are readily available from Defendants. Notice can be provided by means permissible

 under said F.R.C.P 23.

                                                  13
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 14 of 43 PageID #: 14




         67.     The proposed Class is so numerous that the joinder of all members is impracticable,

 and the disposition of their claims as a class will benefit the parities and the Court. Although the

 precise number of such persons is unknown, and the facts on which the calculation of the number

 is presently within the sole control of Defendants, upon information and belief, there are more than

 forty (40) members of the class.

         68.     Plaintiffs’ claims are typical of those claims which could be alleged by any member

 of the Class, and the relief sought is typical of the relief that would be sought by each member of

 the Class in separate actions. All the Class members were subject to the same corporate practices

 of Defendants, as alleged herein, of unlawful tip pooling and/or retention. Defendants’ corporation

 wide policies and practices, including but not limited to their failure to provide a wage notice at

 the time of hiring, affected all Class members similarly, and Defendants benefited from the same

 type of unfair and/ or wrongful acts as to each Class member. Plaintiffs and other Class members

 sustained similar losses, injuries and damages arising from the same unlawful policies, practices

 and procedures.

         69.     Plaintiffs are able to fairly and adequately protect the interests of the Class and has

 no interests antagonistic to the Class. Plaintiffs are represented by attorneys who are experienced

 and competent in representing Plaintiffs in both class action and wage and hour employment

 litigation cases.

         70.     A class action is superior to other available methods for the fair and efficient

 adjudication of the controversy, particularly in the context of wage and hour litigation where

 individual Class members lack the financial resources to vigorously prosecute corporate

 defendants. Class action treatment will permit a large number of similarly situated persons to

 prosecute their common claims in a single forum simultaneously, efficiently, and without the

                                                   14
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 15 of 43 PageID #: 15




 unnecessary duplication of efforts and expenses that numerous individual actions engender. The

 losses, injuries, and damages suffered by each of the individual Class members are small in the

 sense pertinent to a class action analysis, thus the expenses and burden of individual litigation

 would make it extremely difficult or impossible for the individual Class members to redress the

 wrongs done to them. Further, important public interests will be served by addressing the matter

 as a class action.   The adjudication of individual litigation claims would result in a great

 expenditure of Court and public resources; however, treating the claims as a class action would

 result in a significant saving of these costs. The prosecution of separate actions by individual

 members of the Class would create a risk of inconsistent and/or varying adjudications with respect

 to the individual members of the Class, establishing incompatible standards of conduct for

 Defendants and resulting in the impairment of class members’ rights and the disposition of their

 interests through actions to which they were not parties. The issues in this action can be decided

 by means of common, class-wide proof. In addition, if appropriate, the Court can, and is

 empowered to, fashion methods to efficiently manage this action as a class action.

        71.     Upon information and belief, most of the Class members would not likely to file

 individual suit against Defendants. Current employees are often afraid to assert their rights out of

 fear of direct or indirect retaliation. Former employees are fearful of bringing claims because

 doing so can harm their employment, future employment, and future efforts to secure employment.

 Class actions provide class members who are not named in the complaint a degree of anonymity

 which allows for the vindication of their rights while eliminating or reducing these risks.

        72.     There are questions of law and fact common to the Class which predominate over

 any questions affecting only individual class members, including:

        a. Whether Defendants employed Plaintiffs and the Class within the meaning of the New

                                                 15
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 16 of 43 PageID #: 16




         York law;

        b. Whether Defendants maintained a policy, pattern and/or practice of gratuity violations

              to Plaintiffs and the Rule 23 Class according to NYLL;

        c. Whether the Defendants provided wage notices at the time of hiring to Plaintiffs and

              class members as required by the NYLL;

        d. At what common rate, or rates subject to common method of calculation were and are

              the Defendants required to pay the Class members for their work.


                                     STATEMENT OF FACTS

        73.       Defendants committed the following alleged acts knowingly, intentionally and

 willfully.

        74.       Upon information and information, Defendants operate a wedding photography

 business and had at most four stores in New York at one time, which are (i) Laffection Wedding,

 located in Flushing, New York, and operated under Corporate Defendant Laffection Wedding

 LLC, (ii) Paris Wedding Center, located in Flushing, New York, and operated under Corporate

 Defendant Paris Wedding Center Corp. and Corporate Defendant Flushing Paris Wedding LLC,

 (iii) Wedding in Paris, located in Brooklyn, New York, and operated under Corporate Defendant

 Wedding in Paris LLC, and (iv) Romantic Paris Wedding, located in Chinatown, New York, and

 operated under Corporate Defendant Romantic Paris Wedding LLC. Among the four stores,

 Laffection Wedding and Romantic Paris Wedding have been permanently closed; Paris Wedding

 Center and Wedding in Paris are temporarily closed due to the Covid-19 pandemic. Defendants

 also own a photography studio in Long Island (the “Long Island Studio”) where the clients of

 Defendants’ four stores can visit and use.


                                                  16
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 17 of 43 PageID #: 17




        75.     Upon information and belief, Defendants knew that the nonpayment of minimum

 wage, overtime pay, and spread of hours pay, and failure to provide the required wage notice at

 the time of hiring and to furnish wage statements with every payment of wages would financially

 injure Plaintiffs and similarly situated employees and violate state and federal laws.

        76.     Upon information and belief, from in or about July 2014 to March 18, 2020,

 Defendants hired Plaintiff Cao as a makeup artist. For the vast majority of Plaintiff Cao’s

 employment, she worked at Paris Wedding Center, located at 42-55 Main Street, Flushing, New

 York 11355, except in 2018, when she was transferred to and worked at Laffection Wedding,

 located at 35-56 Main Street, Flushing, New York 11356.

        77.     Upon information and belief, throughout her employment with Defendants,

 Plaintiff Cao regularly worked six or seven days a week without set days of rest. On some days,

 Plaintiff Cao was required to work in the store or in the Long Island Studio, where she would work

 (i) the morning shift from around 10:00 a.m. to around 5:00 p.m. or 6:00 p.m., (ii) the afternoon

 shift from around 2:00 p.m. to around 6:00 p.m. or 7:00 p.m., or (iii) the full-day shift from around

 10:00 a.m. to around 7:00 p.m. or 8:00 p.m. On the other days, Plaintiff Cao was required to work

 at clients’ weddings, where she would work (i) the half-day schedule of five hours, (ii) the full-

 day schedule of ten hours, or (iii) the full day and night schedule of twelve hours. Plaintiff Cao did

 not have uninterrupted meal breaks on workdays. Accordingly, Plaintiff Cao regularly worked

 more than forty (40) hours per week.

        78.     Upon information and belief, throughout Plaintiff Cao’s employment with

 Defendants, Defendants did not utilize time tracking devices to record all hours worked by Plaintiff

 Cao. Defendants required Plaintiff Cao to clock in and out using punch cards or fingerprints on



                                                  17
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 18 of 43 PageID #: 18




 the days when Plaintiff Cao worked in the store and in the Long Island Studio, but does not use

 any time tracking device to record Plaintiff Cao’s hours worked at clients’ weddings.

        79.     Upon information and belief, throughout her employment with Defendants,

 Plaintiff Cao was compensated as follows: (i) $9 per hour for all hours worked in the store and the

 Long Island Studio, (ii) $105 for a half day schedule at a wedding, (iii) $200 for a full day schedule

 at a wedding, and (iv) $305 for a full day and night schedule at a wedding. Plaintiff Cao was

 scheduled to receive wage payments on the 8th of every month, of which $1300 in check and the

 remaining in cash. Plaintiff Cao often did not receive payments until one or two months later than

 the scheduled pay day.

        80.     Upon information and belief, throughout her employment with Defendants,

 Plaintiff Cao was not compensated for all hours worked over forty (40) in each workweek in

 accordance to state and federal laws.

        81.     Upon information and belief, throughout her employment with Defendants,

 Plaintiff Cao was not overtime-exempt under federal and state laws.

        82.     Upon information and belief, Plaintiff Cao was not provided a written wage notice

 upon hiring, in English and in Chinese (the primary language identified by Plaintiff Cao),

 containing information including, but not limited to, her rate of pay and basis thereof, allowances,

 including tip and meal credits, claimed by Defendants, the regular pay day designated by

 Defendants.

        83.     Upon information and belief, Defendants did not provide Plaintiff Cao with a wage

 statement with every wage payment.




                                                  18
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 19 of 43 PageID #: 19




        84.    Upon information and belief, from in or about September 2012 to March 31, 2020,

 Plaintiff He was employed as a bookkeeper by Defendants’ wedding photography business for its

 stores at various locations in New York.

        85.    Upon information and belief, from in or about September 2012 to in or about

 October 2016, Plaintiff He worked at Defendants’ store Paris Wedding Center located at 42-55

 Main Street, Flushing, New York 11355. During this period of time, Plaintiff He regularly worked

 seven days a week without set days of rest, from 10:00 a.m. to 2:30 p.m. on Monday through

 Friday and from 10:00 a.m. to 8:00 p.m. on Saturday and Sunday. From in or about November

 2016 to the end of her employment, Plaintiff He mainly worked from home and regularly worked

 six to seven days a week without set days of rest. Particularly, in each year’s February, March,

 June, September and December, in which months Plaintiff He needed to prepare and file

 Defendants’ sales tax, Plaintiff He regularly worked eight to nine hours per day for seven days a

 week, totaling approximately 60 hours per week on average. Accordingly, Plaintiff He regularly

 worked more than forty (40) hours per week.

        86.    Upon information and belief, from in or around September 2012 to in or around

 October 2016, Plaintiff He was required to clock in and out using punch cards. From in or around

 November 2016 to the end of her employment, Plaintiff He was never required to record her hours

 worked, nor to her knowledge had Defendants utilized any time tracking device to record her time.

        87.    Upon information and belief, from in or around September 2012 to in or around

 October 2016, Plaintiff received an hourly rate of $10. From in or around November 2016 to April

 2017, Plaintiff He received a fixed rate of pay of $2800 per month, regardless of how many hours

 she worked. From in or around May 2017 until the end of her employment, Plaintiff He was paid

 $3500 per month, regardless of how many hours she worked. Plaintiff He was scheduled to receive

                                                19
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 20 of 43 PageID #: 20




 wage payments in cash on the 8th of every month. Plaintiff He often did not receive payments until

 months later than the scheduled pay day.

        88.     Upon information and belief, throughout her employment with Defendants,

 Plaintiff He was not compensated for all hours worked over forty (40) in each workweek in

 accordance to state and federal laws.

        89.     Upon information and belief, throughout her employment with Defendants,

 Plaintiff He was not overtime-exempt under federal and state laws.

        90.     Upon information and belief, Plaintiff He was not provided a written wage notice

 upon hiring, in English and in Chinese (the primary language identified by Plaintiff He), containing

 information including, but not limited to, her rate of pay and basis thereof, allowances, including

 tip and meal credits, claimed by Defendants, the regular pay day designated by Defendants.

        91.     Upon information and belief, Defendants did not provide Plaintiff He with a wage

 statement with every wage payment.

        92.     Upon information and belief, from in or about June 2015 to March 2020, Plaintiff

 Jia was employed as a part-time photographer by Defendants’ wedding photography business for

 its stores at various location in New York.

        93.     Upon information and belief, for the majority of his employment with Defendants,

 Plaintiff Jia regularly worked around three to five days a week without set days of rest. For

 wedding photoshoots, Plaintiff Jia had the following work schedules: (i) the half day schedule of

 five hours, and (ii) the full day schedule of ten hours. Additionally, Plaintiff Jia was required to

 spend time at home to touch up the photos he shot at the weddings. Plaintiff Jia regularly spent

 around two hours or longer on touchup for a half day schedule of photoshoot and around four

 hours or longer for a full day schedule of photoshoot.

                                                 20
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 21 of 43 PageID #: 21




        94.     Upon information and belief, throughout his employment with Defendants,

 Defendants did not utilize any time tracking device to record all hours worked by Plaintiff Jia.

 Plaintiff Jia regularly worked more than the number of hours scheduled to accommodate the

 unexpected delays at the wedding.

        95.     Upon information and belief, throughout his employment with Defendants, Plaintiff

 Jia was compensated as follows: (i) $100 for a half day schedule, and (ii) $200 for a full day

 schedule. Plaintiff Jia was not compensated for the time he spent at on touching up the photos.

 Plaintiff Jia was scheduled to receive wage payments in cash on the 8th of each month. Plaintiff Jia

 regularly did not receive wage payments until one or two months later than the scheduled pay day.

        96.     Upon information and belief, throughout his employment with Defendants, Plaintiff

 Jia was not compensated for all hours worked over forty (40) in each workweek in accordance to

 state and federal laws.

        97.     Upon information and belief, throughout his employment with Defendants, Plaintiff

 Jia was not overtime-exempt under federal and state laws.

        98.     Upon information and belief, Plaintiff Jia was not provided a written wage notice

 upon hiring, in English and in Chinese (the primary language identified by Plaintiff Jia), containing

 information including, but not limited to, his rate of pay and basis thereof, allowances, including

 tip and meal credits, claimed by Defendants, the regular pay day designated by Defendants.

        99.     Upon information and belief, Defendants did not provide Plaintiff Jia with a wage

 statement with every wage payment.

        100.    Upon information and belief, from in or about May 2015 to March 4, 2020, Plaintiff

 Jin was employed as a receptionist and makeup artist by Defendants’ wedding photography

 business. At the beginning of her employment, Plaintiff Jin worked at Defendant’s store Laffection

                                                  21
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 22 of 43 PageID #: 22




 Wedding, located at 35-56 Main Street, Flushing New York 11356. In or about February 2019,

 after Laffection Wedding was permanently closed, Plaintiff Jin was transferred to and started

 working at Paris Wedding Center, located at 42-55 Main Street, Flushing, New York 11355.

        101.     Upon information and belief, throughout her employment with Defendants,

 Plaintiff Jin regularly worked six days a week without set days of rest. Plaintiff Jin regularly

 worked from around 10:00 a.m. to around 7:00 p.m. or 8:00 p.m. On some days, Plaintiff Jin was

 required to work at clients’ weddings, where she would work (i) the half day schedule of five

 hours, (ii) the full day schedule of ten hours, or (iii) the full day and night schedule of twelve hours.

 Plaintiff Jin did not have uninterrupted meal breaks on workdays. Accordingly, Plaintiff Jin

 regularly worked more than forty (40) hours per week.

        102.     Upon information and belief, throughout Plaintiff Jin’s employment with

 Defendants, Plaintiff Jin was required to clock in and out using punch cards or fingerprints.

 Defendants required Plaintiff Jin to clock in and out using punch cards or fingerprints on the days

 when Plaintiff Jin worked in the store and the Long Island Studio, but does not use any time

 tracking device to record Plaintiff Jin’s hours worked at clients’ weddings.

        103.     Upon information and belief, for all hours Plaintiff Jin worked in the store or in the

 Long Island Studio, she was compensated as follows: at the beginning of her employment with

 Defendants, Plaintiff Jin was paid $7.00 per hour; after one month of working with Defendants,

 her rate of pay was raised to $7.50 per hour and remained unchanged for a long period of period

 time; Plaintiff Jin’s rate of pay was then raised to $8.00 per hour and remained unchanged for

 about a month; on her last pay raise, Plaintiff Jin’s pay was changed to $9 per hour and remained

 unchanged until the end of her employment with Defendants. For all hours Plaintiff Jin worked at

 weddings, she was compensated as follows: (i) $105 for a half day schedule, (ii) $200 for a full

                                                    22
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 23 of 43 PageID #: 23




 day schedule, and (iii) $305 for a full day and night schedule. Additionally, Plaintiff Jin also

 received a 3% or 5% commission for every client to whom she sold a photo service, depending on

 the type of service she sold. Plaintiff Jin was scheduled to receive wage payments on the 8th of

 every month, of which $1300 in check and the remaining in cash. Plaintiff Jin often did not receive

 payments until one or two months later than the scheduled pay day.

        104.    Upon information and belief, throughout her employment with Defendants,

 Plaintiff Jin was not compensated for all hours worked over forty (40) in each workweek in

 accordance to state and federal laws.

        105.    Upon information and belief, throughout her employment with Defendants,

 Plaintiff Jin was not overtime-exempt under federal and state laws.

        106.    Upon information and belief, Plaintiff Jin was not provided a written wage notice

 upon hiring, in English and in Chinese (the primary language identified by Plaintiff Jin), containing

 information including, but not limited to, her rate of pay and basis thereof, allowances, including

 tip and meal credits, claimed by Defendants, the regular pay day designated by Defendants.

        107.    Upon information and belief, Defendants did not provide Plaintiff Jin with a wage

 statement with every wage payment.

        108.    Upon information and belief, from in or about March 2011 to in or about July 2013,

 Plaintiff Li was employed as a makeup artist by Defendants’ wedding photography business. In or

 about July 2013, Plaintiff Li quit her job with Defendants. From in or about summer 2017 to March

 4, 2020, Plaintiff Li resumed her employment as a makeup artist with Defendants and started

 working at Defendants’ store Wedding in Paris, located at 4711 8th Avenue, Brooklyn, New York

 11220, until March 2020. Occasionally, Plaintiff Li was required to work at Defendants’ store

 Paris Wedding Center, located at 42-55 Main Street, Flushing, New York 11355.

                                                  23
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 24 of 43 PageID #: 24




        109.    Upon information and belief, for the majority of her employment with Defendants,

 Plaintiff Li worked six to seven days a week without set days off. On some days, Plaintiff Li was

 required to work in the store or in the Long Island Studio, where she would work from around

 10:00 a.m. to around 7:00 p.m. or 8:00 p.m. On the other days, Plaintiff Li was required to work

 at clients’ weddings, where she would work (i) the half day schedule of five hours, (ii) the full day

 schedule of ten hours, or (iii) the full day and night schedule of twelve hours. Accordingly, Plaintiff

 Li regularly worked more than forty (40) hours per week.

        110.    Upon information and belief, throughout Plaintiff Li’s employment with

 Defendants, Defendants did not utilize time tracking devices to record all hours worked by Plaintiff

 Li. Defendants required Plaintiff Li to clock in and out using punch cards or fingerprints on the

 days when Plaintiff Li worked in the store and the Long Island Studio, but does not use any time

 tracking device to record Plaintiff Li’s hours worked at clients’ weddings.

        111.    Upon information and belief, Since the resumption of her employment with

 Defendants in or around summer 2017 until the end of her employment, Plaintiff Li was

 compensated as follows: (i) $11 per hour for all hours worked in the store and the Long Island

 Studio, (ii) $105 for a half day schedule at a wedding, (iii) $200 for a full day schedule at a

 wedding, and (iv) $305 for a full day and night schedule at a wedding. Plaintiff Li was scheduled

 to receive wage payments in cash on the 8th of every month. Plaintiff Li often did not receive

 payments until one or two months later than the scheduled pay day.

        112.    Upon information and belief, throughout her employment with Defendants,

 Plaintiff Li was not compensated for all hours worked over forty (40) in each workweek in

 accordance to state and federal laws.



                                                   24
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 25 of 43 PageID #: 25




        113.    Upon information and belief, throughout her employment with Defendants,

 Plaintiff Li was not overtime-exempt under federal and state laws.

        114.    Upon information and belief, Plaintiff Li was not provided a written wage notice

 upon hiring, in English and in Chinese (the primary language identified by Plaintiff Li), containing

 information including, but not limited to, her rate of pay and basis thereof, allowances, including

 tip and meal credits, claimed by Defendants, the regular pay day designated by Defendants.

        115.    Upon information and belief, Defendants did not provide Plaintiff Li with a wage

 statement with every wage payment.

        116.    Upon information and belief, from on or about September 15, 2010, to March 15,

 2020, Plaintiff Su was employed as a receptionist by Defendants’ wedding photography business

 located at 42-55 Main Street, Flushing, New York 11355.

        117.    Upon information and belief, for the majority of her employment with Defendants,

 Plaintiff Su regularly worked five or six days a week without set days of rest. Plaintiff Su regularly

 worked from around 10:00 a.m. to around or 7:00 p.m. or 8:00 p.m. In the first three months of

 2020, however, Plaintiff Su regularly worked from 12:00 p.m. to 7:00 p.m. Plaintiff Su did not

 have uninterrupted meal breaks on workdays. Accordingly, Plaintiff Su regularly worked more

 than forty (40) hours per week.

        118.    Upon information and belief, throughout Plaintiff Su’s employment with

 Defendants, Plaintiff Su was required to clock in and out using punch cards or fingerprints.

        119.    Upon information and belief, throughout the employment of Plaintiff Su, she was

 compensated as follows: in or about 2010, Plaintiff Su was paid $7.00 per hour; after

 approximately one year of working with Defendants, Plaintiff Su’s rate of pay was raised to $7.50

 per hour and remained unchanged for a long period of period time; after a few more pay raises, in

                                                  25
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 26 of 43 PageID #: 26




 or about 2017, Plaintiff Su’s pay was adjusted to $9 per hour and remained unchanged until the

 end of her employment with Defendants. Additionally, Plaintiff Su also received a 3% or 5%

 commission for every client to whom she sold a photo service, depending on the type of service

 she sold. Plaintiff Su was scheduled to receive wage payments on the 8th of every month, of which

 $1800 in check and the remaining in cash. Plaintiff Su often did not receive payments until one or

 two months later than the scheduled pay day.

        120.    Upon information and belief, throughout her employment with Defendants,

 Plaintiff Su was not compensated for all hours worked over forty (40) in each workweek in

 accordance to state and federal laws.

        121.    Upon information and belief, throughout her employment with Defendants,

 Plaintiff Su was not overtime-exempt under federal and state laws.

        122.    Upon information and belief, Plaintiff Su was not provided a written wage notice

 upon hiring, in English and in Chinese (the primary language identified by Plaintiff Su), containing

 information including, but not limited to, her rate of pay and basis thereof, allowances, including

 tip and meal credits, claimed by Defendants, the regular pay day designated by Defendants.

        123.    Upon information and belief, Defendants did not provide Plaintiff Su with a wage

 statement with every wage payment.

        124.    Upon information and belief, from on or about April 27, 2013 to March 15, 2020,

 Plaintiff Xie was employed as a videographer by Defendant’s wedding photography business for

 its store Paris Wedding Center, located at 42-55 Main Street, Flushing, New York 11355.

        125.    Upon information and belief, throughout her employment with Defendants,

 Plaintiff Xie was required to remain on call every day and regularly worked about seven days a

 week without set days of rest. For wedding filming, Plaintiff Xie had the following work schedules:

                                                 26
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 27 of 43 PageID #: 27




 (i) the half day schedule of five hours, (ii) the full day schedule of ten hours, or (iii) the full day

 and night schedule of twelve hours. Plaintiff Xie was regularly assigned about ten to twenty

 weddings per month. Additionally, Plaintiff Xie was required to spend time at home to edit the

 films. For a half day schedule of filming, Plaintiff Xie regularly spent approximately an equal

 amount of time on editing as filming; for a full day or full day and night schedule of filming,

 Plaintiff Xie regularly spent approximately twice or three times as much time on editing as filming.

 Accordingly, Plaintiff Xie regularly worked over forty (40) hours a week.

        126.    Upon information and belief, throughout her employment with Defendants,

 Plaintiff Xie was not required to record her hours, nor to her knowledge had Defendants utilized

 any time tracking device to record her hours.

        127.    Upon information and belief, throughout her employment with Defendants,

 Plaintiff Xie was compensated as follows: (i) from April 27 to April 30, 2013, Plaintiff Xie’s rate

 of pay was $0; (ii) from May 1, 2013, to March 31, 2015, Plaintiff Xie’s rate of pay fluctuated

 between $365 per month to $1,500 per month; (iii) from April 1, 2015, to April 1, 2016, Plaintiff

 Xie received a fixed rate of pay of $2000 per month, regardless of the number of hours worked;

 (iv) from April 1, 2016, to April 1, 2017, Plaintiff Xie received a fixed rate of pay of $2300 per

 month, regardless of the number of hours worked; (v) from April 1, 2017 to May 31, 2018, Plaintiff

 Xie received a fixed rate of pay of $2600 per month, (vi) from June 1, 2018 to the end of her

 employment, Plaintiff Xie received a fixed rate of pay of $3200 per month, regardless of the

 number of hours worked. Plaintiff Xie was scheduled to receive wage payments in cash on the 8th

 of each month. Plaintiff Xie regularly did not receive wage payments until one or two months later

 than the scheduled pay day.



                                                   27
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 28 of 43 PageID #: 28




        128.    Upon information and belief, throughout her employment with Defendants,

 Plaintiff Xie was not compensated for all hours worked over forty (40) in each workweek in

 accordance to state and federal laws.

        129.    Upon information and belief, throughout her employment with Defendants,

 Plaintiff Xie was not overtime-exempt under federal and state laws.

        130.    Upon information and belief, throughout her employment with Defendants, despite

 being an employee of Defendants’ store Paris Wedding Center located in Flushing, New York,

 Plaintiff Xie was often required to work at Defendants’ other stores located in Brooklyn and

 Chinatown. Plaintiff Xie also often received assignments for weddings outside of the state of New

 York, such as Pennsylvania, Connecticut, and New Jersey. Plaintiff Xie was required to pay out-

 of-pocket for her commute or drive her own car to the filming locations. Plaintiff Xie paid out-of-

 pocket for gases, car maintenances and traffic tickets.

        131.    Upon information and belief, in or around 2014, Plaintiff Xie injured her ankle

 while filming a wedding for her job. Plaintiff Xie sustained impact from her injury for over one

 year and received physical therapy sessions. Plaintiff Xie did not receive any day off from work

 or any compensation from Defendants for her work-related injury.

        132.    Upon information and belief, Plaintiff Xie was not provided a written wage notice

 upon hiring, in English and in Chinese (the primary language identified by Plaintiff Xie),

 containing information including, but not limited to, her rate of pay and basis thereof, allowances,

 including tip and meal credits, claimed by Defendants, the regular pay day designated by

 Defendants.

        133.    Upon information and belief, Defendants did not provide Plaintiff Xie with a wage

 statement with every wage payment.

                                                 28
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 29 of 43 PageID #: 29




        134.     Upon information and belief, from in or about March 2010 to March 1, 2020,

 Plaintiff Yao was employed as a photographer by Defendants’ wedding photography business for

 its store Paris Wedding Center, located at 42-55 Main Street, Flushing, New York 11355.

        135.     Upon information and belief, throughout his employment with Defendants, Plaintiff

 Yao regularly worked about six days a week without set days of rest. Plaintiff Yao regularly

 received three types of photoshoot assignments: studio, outdoor, and wedding. For wedding

 photoshoots, Plaintiff Yao had the following work schedules: (i) the half day schedule of five

 hours, (ii) the full day schedule of ten hours, or (iii) the full day and night schedule of twelve hours.

 Additionally, Plaintiff Yao was required to spend time at home to touch up his photos. Plaintiff

 Yao regularly spent at least three to four hours on touching up each photoshoot. Accordingly,

 Plaintiff Yao regularly worked over forty (40) hours a week.

        136.     Upon information and belief, throughout his employment with Defendants, Plaintiff

 Yao was not required to record his hours, nor to his knowledge had Defendants utilized any time

 tracking device to record his hours.

        137.     Upon information and belief, throughout his employment with Defendants, Plaintiff

 Yao received a fixed rate of pay of $3800 per month, regardless of the number of hours worked.

 Plaintiff Yao was scheduled to receive wage payments in cash on the 8th of each month, of which

 $2,800 or $2,900 in cash, and the remaining in check. Plaintiff Yao regularly did not receive wage

 payments until one or two months later than the scheduled pay day.

        138.     Upon information and belief, throughout his employment with Defendants, Plaintiff

 Yao was not compensated for all hours worked over forty (40) in each workweek in accordance to

 state and federal laws.



                                                    29
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 30 of 43 PageID #: 30




        139.     Upon information and belief, throughout his employment with Defendants, Plaintiff

 Yao was not overtime-exempt under federal and state laws.

        140.     Upon information and belief, throughout his employment with Defendants, despite

 being an employee of Defendants’ store Paris Wedding Center located in Flushing, New York,

 Plaintiff Yao was often required to work at client’s weddings, the Long Island Studio, and

 Defendants’ other stores located in Brooklyn and Chinatown. Plaintiff Yao was required to pay

 out-of-pocket for his commute or drive his own car to the filming locations. Plaintiff Yao paid out-

 of-pocket for gases, car maintenances and traffic tickets.

        141.     Upon information and belief, Plaintiff Yao was not provided a written wage notice

 upon hiring, in English and in Chinese (the primary language identified by Plaintiff Yao),

 containing information including, but not limited to, his rate of pay and basis thereof, allowances,

 including tip and meal credits, claimed by Defendants, the regular pay day designated by

 Defendants.

        142.     Upon information and belief, Defendants did not provide Plaintiff Yao with a wage

 statement with every wage payment.

        143.     Upon information and belief, from on or about August 1, 2018 to March 15, 2020,

 Plaintiff Zheng was employed as a photographer by Defendants’ wedding photography business

 for its store Paris Wedding Center, located 42-55 Main Street, Flushing, New York 11355.

        144.     Upon information and belief, throughout his employment with Defendants, Plaintiff

 Zheng regularly worked about six days a week with one day off on Friday. Plaintiff regularly

 received three types of photoshoot assignments: studio, outdoor, and wedding. For wedding

 photoshoots, Plaintiff Zheng had the following work schedules: (i) the half day schedule of five

 hours, (ii) the full day schedule of ten hours, or (iii) the full day and night schedule of twelve hours.

                                                    30
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 31 of 43 PageID #: 31




 Additionally, Plaintiff Zheng was required to spend time at home to touch up his photos. Plaintiff

 Zheng regularly spent at least three to four hours to touch up each photoshoot. Accordingly,

 Plaintiff Zheng regularly worked over forty (40) hours a week.

        145.    Upon information and belief, throughout his employment with Defendants, Plaintiff

 Zheng was not required to record his hours, nor to his knowledge had Defendants utilized any time

 tracking device to record his hours.

        146.    Upon information and belief, throughout his employment with Defendants,

 Plaintiff Zheng received a fixed rate of pay of $3600 per month, regardless of the number of hours

 worked. Plaintiff Zheng was scheduled to receive wage payments in cash on the 8th of each month.

 Plaintiff Zheng regularly did not receive wage payments until one or two months later than the

 scheduled pay day.

        147.    Upon information and belief, throughout his employment with Defendants, Plaintiff

 Zheng was not compensated for all hours worked over forty (40) in each workweek in accordance

 to state and federal laws.

        148.    Upon information and belief, throughout his employment with Defendants, Plaintiff

 Zheng was not overtime-exempt under federal and state laws.

        149.    Upon information and belief, throughout his employment with Defendants, despite

 being an employee of Defendants’ store Paris Wedding Center located in Flushing, New York,

 Plaintiff Zheng was often required to work at client’s weddings, the Long Island Studio,

 Defendants’ other stores located in Brooklyn and Chinatown. Plaintiff Zheng also received

 assignments for weddings outside of the state of New York, such as New Jersey. Plaintiff Zheng

 was required to pay out-of-pocket for his commute or drive his own car to the filming locations.

 Plaintiff Zheng paid out-of-pocket for gases, car maintenances and traffic tickets.

                                                 31
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 32 of 43 PageID #: 32




        150.    Upon information and belief, Plaintiff Zheng was not provided a written wage

 notice upon hiring, in English and in Chinese (the primary language identified by Plaintiff Zheng),

 containing information including, but not limited to, his rate of pay and basis thereof, allowances,

 including tip and meal credits, claimed by Defendants, the regular pay day designated by

 Defendants.

        151.    Upon information and belief, Defendants did not provide Plaintiff Zheng with a

 wage statement with every wage payment.

        152.    Upon information and belief, from on or about March 1, 2017, to March 15, 2020,

 Plaintiff Zhu was employed as a videographer by Defendants’ photography business for its stores

 at various locations in New York.

        153.    Upon information and belief, throughout his employment with Defendants, Plaintiff

 Zhu regularly worked about five to six days a week without set days of rest. For wedding filming,

 Plaintiff Zhu had the following work schedules: (i) the half day schedule of five hours, (ii) the full

 day schedule of ten hours, or (iii) the full day and night schedule of twelve hours. Plaintiff Zhu

 was regularly assigned about eight to eighteen weddings per month. Additionally, Plaintiff Zhu

 was required to spend time at home to edit the films. For a half day schedule of filming, Plaintiff

 Zhu regularly spent approximately an equal amount of time on editing as filming; for a full day or

 full day and night schedule of filming, Plaintiff Zhu regularly spent approximately twice or three

 times as much time on editing as filming. Accordingly, Plaintiff Zhu regularly worked over forty

 (40) hours a week.

        154.    Upon information and belief, throughout his employment with Defendants, Plaintiff

 Zhu was not required to record his hours, nor to his knowledge had Defendants utilized any time

 tracking device to record his hours.

                                                  32
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 33 of 43 PageID #: 33




        155.    Upon information and belief, throughout his employment with Defendants, Plaintiff

 Zhu was compensated as follows: (i) from on or about March 1 to March 31, 2017, Plaintiff Zhu

 received a fixed rate of pay of $1300 per month, regardless of the number of hours worked; (ii) in

 or about April 2017, Plaintiff Zhu’s rate of pay was adjusted to $1500 per month, regardless of the

 number of hours worked; (iii) after a few pay raises, in or about July 2019, Plaintiff Zhu’ rate of

 pay was increased to $2300 per month, regardless of how many hours he worked, and remained

 unchanged until the end of his employment. Plaintiff Zhu was scheduled to receive wage payments

 on the 8th of each month. Plaintiff Zhu regularly did not receive wage payments until one or two

 months later than the scheduled pay day.

        156.    Upon information and belief, throughout his employment with Defendants, Plaintiff

 Zhu was not compensated for all hours worked over forty (40) in each workweek in accordance to

 state and federal laws.

        157.    Upon information and belief, throughout his employment with Defendants, Plaintiff

 Zhu was not overtime-exempt under federal and state laws.

        158.    Upon information and belief, Plaintiff Zhu was not provided a written wage notice

 upon hiring, in English and in Chinese (the primary language identified by Plaintiff Zhu),

 containing information including, but not limited to, his rate of pay and basis thereof, allowances,

 including tip and meal credits, claimed by Defendants, the regular pay day designated by

 Defendants.

        159.    Upon information and belief, Defendants did not provide Plaintiff Zhu with a wage

 statement with every wage payment.

        160.    Upon information and belief, Plaintiff Cao did not receive wage payments for

 certain amount of time worked in 2020, the total of which is $813.99.

                                                 33
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 34 of 43 PageID #: 34




        161.    Upon information and belief, Plaintiff He did not receive wage payments for all

 hours worked in October through December 2019 and January through March 2020, the total of

 which is $17,800.00.

        162.    Upon information and belief, Plaintiff Jia did not receive wage payments for certain

 amount of time worked in December in 2019, the total of which is $100.00.

        163.    Upon information and belief, Plaintiff Jin did not receive the check portion of her

 wage payments for all hours worked in December 2019 and January 2020 and did not receive wage

 payments for all hours worked in February and March 2020, the total of which is $6165.06.

        164.    Upon information and belief, Plaintiff Li did not receive wage payments for all

 hours worked in February and March 2020, the total of which is $1848.52.

        165.    Upon information and belief, Plaintiff Su did not receive the check portion of her

 wage payments for all hours worked in January and February 2020 and did not receive wage

 payments for all hours worked in March 2020, the total of which is $5027.00.

        166.    Upon information and belief, Plaintiff Xie did not receive wage payments for all

 hours worked in 2020, the total of which is $8,000.00.

        167.    Upon information and belief, Plaintiff Yao did not receive the check portion of his

 wage payments for all hours worked in January 2020 and did not receive wage payments for all

 hours worked in February and March 2020, the total of which is 4,531.00.

        168.    Upon information and belief, Plaintiff Zheng did not receive wage payments for all

 hours worked in February and March 2020, the total of which is $3,498.00.

        169.    Upon information and belief, Plaintiff Zhu did not receive wage payments for the

 half month of January 2020 and all hours worked in February and March 2020, the total of which

 is $4350.00.

                                                 34
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 35 of 43 PageID #: 35




         170.    Upon information and belief, Defendant Yang and Defendant Lam allegedly

 transferred their wedding photography business to Defendant Huang. Defendants agreed in text

 messages and written documents that Defendant Huang is the debtor of the amount of the unpaid

 wage payments owed to Plaintiffs and other similarly situated employees.

         171.    Upon information and belief, throughout Plaintiffs’ employment, Defendants have

 had at least 20-25 employees.

                                   STATEMENT OF CLAIMS

                                           COUNT I
     [Violations of the Fair Labor Standards Act—Minimum Wage Brought on behalf of
                              Plaintiffs and the FLSA Collective]


         172.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

 fully set forth herein.

         173.    At all relevant times, upon information and belief, Defendants have been, and

 continue to be, “employers” engaged in interstate “commerce” and/or in the production of “goods”

 for “commerce,” within the meaning of the FLSA, 29 U.S.C. §206(a) and §207(a). Further,

 Plaintiffs are covered within the meaning of FLSA, U.S.C. §§206(a) and 207(a).

         174.    At all relevant times, Defendants employed “employees” including Plaintiffs,

 within the meaning of FLSA.

         175.    Upon information and belief, at all relevant times, Defendants have had gross

 revenues in excess of $500,000.

         176.    The FLSA provides that any employer engaged in commerce shall pay employees

 the applicable minimum wage. 29 U.S.C. § 206(a).



                                                  35
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 36 of 43 PageID #: 36




         177.    At all relevant times, Defendants had a policy and practice of refusing to pay the

 statutory minimum wage to Plaintiffs, and the collective action members, for some or all of the

 hours they worked.

         178.    The FLSA provides that any employer who violates the provisions of 29 U.S.C.

 §206 shall be liable to the employees affected in the amount of their unpaid minimum

 compensation, and in an additional equal amount as liquidated damages.

         179.    Defendants knowingly and willfully disregarded the provisions of the FLSA as

 evidenced by failing to compensate Plaintiffs and Collective Class Members at the statutory

 minimum wage when they knew or should have known such was due and that failing to do so

 would financially injure Plaintiffs and Collective Action members.

                                    COUNT II
  [Violation of New York Labor Law—Minimum Wage Brought on behalf of Plaintiff and
                                   Rule 23 Class]


         180.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

 fully set forth herein.

         181.    At all relevant times, Plaintiffs were employed by Defendants within the meaning

 of New York Labor Law §§2 and 651.

         182.    Pursuant to the New York Wage Theft Prevention Act, an employer who fails to

 pay the minimum wage shall be liable, in addition to the amount of any underpayments, for

 liquidated damages equal to the total of such under-payments found to be due the employee.

         183.    Defendants knowingly and willfully violated Plaintiffs’ and Class Members’ rights

 by failing to pay them minimum wages in the lawful amount for hours worked.




                                                  36
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 37 of 43 PageID #: 37




                                            COUNT III
                  [Violations of the Fair Labor Standards Act—Overtime Wage Brought
                   on behalf of the Plaintiff and the FLSA Collective]


         184.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

 fully set forth herein.

         185.    The FLSA provides that no employer engaged in commerce shall employ a covered

 employee for a work week longer than forty (40) hours unless such employee receives

 compensation for employment in excess of forty (40) hours at a rate not less than one and one-half

 times the regular rate at which he or she is employed, or one and one-half times the minimum

 wage, whichever is greater. 29 USC §207(a).

         186.    The FLSA provides that any employer who violates the provisions of 29 U.S.C.

 §207 shall be liable to the employees affected in the amount of their unpaid overtime

 compensation, and in an additional equal amount as liquidated damages. 29 U.S.C. §216(b).

         187.    Defendants’ failure to pay Plaintiffs and the FLSA Collective their overtime

 premiums violated the FLSA.

         188.    At all relevant times, Defendants had, and continue to have, a policy of practice of

 refusing to pay overtime compensation at the statutory rate of time and a half to Plaintiffs and

 Collective Action Members for all hours worked in excess of forty (40) hours per workweek,

 which violated and continues to violate the FLSA, 29 U.S.C. §§201, et seq., including 29

 U.S.C. §§207(a)(1) and 215(a).

         189.    The FLSA and supporting regulations required employers to notify employees of

 employment law requires employers to notify employment law requirements. 29 C.F.R. §516.4.




                                                  37
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 38 of 43 PageID #: 38




         190.    Defendants willfully failed to notify Plaintiff and FLSA Collective of the

 requirements of the employment laws in order to facilitate their exploitation of Plaintiffs’ and

 FLSA Collectives’ labor.

         191.    Defendants knowingly and willfully disregarded the provisions of the FLSA as

 evidenced by their failure to compensate Plaintiffs and Collective Class Members the statutory

 overtime rate of time and one half for all hours worked in excess of forty (40) per week when they

 knew or should have known such was due and that failing to do so would financially injure

 Plaintiffs and Collective Action members.

                                    COUNT IV
  [Violation of New York Labor Law—Overtime Pay Brought on behalf of Plaintiff and the
                                   Rule 23 Class]


         192.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

 fully set forth herein.

         193.    Pursuant to the New York Wage Theft Prevention Act, an employer who fails to

 pay proper overtime compensation shall be liable, in addition to the amount of any underpayments,

 for liquidated damages equal to the total of such under-payments found to be due the employee.

         194.    Defendants’ failure to pay Plaintiffs and the Rule 23 Class their overtime premiums

 violated the NYLL.

         195.    Defendants’ failure to pay Plaintiffs and the Rule 23 Class was not in good faith.

                                          COUNT V
                    [Violation of New York Labor Law—Spread-of-Hour Pay]

         196.    Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

 though fully set forth herein.



                                                  38
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 39 of 43 PageID #: 39




         197.     The NYLL and supporting regulations require employers to pay employees whose

 workday begins and ends more than 10 hours apart an extra hour of pay, known as the spread-of-

 our rate. An employee shall receive one hour’s pay at the basic minimum hourly wage rate, in

 addition to the minimum wage for any day in which the “spread of hours” exceeds 10 hours or

 there is a “split shift”, which includes all time working, time off for meals, and any off-duty time

 during or between shifts.12 N.Y.C.R.R. §142-2.4

         198.     Pursuant to the New York Wage Theft Prevention Act (hereinafter “NYWTPA”),

 an employer who fails to pay proper the spread of hours compensation shall be liable, in addition

 to the amount of any underpayments, for liquidated damages equal to the total of such under-

 payments found to be due the employee.

         199.     Defendants’ failure to give Plaintiffs the spread-of-hours compensation, for days

 Plaintiffs worked more than ten hours, violated the NYCRR §142-2.4.

         200.     Defendants have acted willfully and have either known that their conduct violated

 the NYLL and NYCRR or have shown a reckless disregard for the matter of whether their conduct

 violated the NYLL and NYCRR. Defendants have not acted in good faith with respect to the

 conduct alleged herein.

                                          COUNT VI
                [Violation of New York Labor Law—Time of Hire Wage Notice Requirement]

         201.     Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

 fully set forth herein.

         202.     The NYLL and supporting regulations require employers to provide written notice

 of the rate or rates of pay and the basis thereof, whether paid by the hour, shift, day, week, salary,

 piece, commission, or other; allowances, if any, claimed as a part of minimum wage, including tip,


                                                   39
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 40 of 43 PageID #: 40




 meal, or lodging allowances; the regular pay day designated by the employer; the name of the

 employer; any “doing business as” names used by the employer; the physical address of

 employer’s main office or principal place of business, and a mailing address if different; the

 telephone number of the employer. NYLL §195-1(a).

         203.    Defendants intentionally failed to provide notice to employees in violation of New

 York Labor Law § 195, which requires all employers to provide written notice in the employee’s

 primary language about the terms and conditions of employment related to rate of pay, regular pay

 cycle and rate of overtime on his or her first day of employment.

         204.    Defendants not only did not provide notice to each employee at time of hire but also

 failed to provide notice to Plaintiffs thereafter.

         205.    Due to Defendants’ violations of New York Labor Law, each Plaintiff is entitled to

 recover from Defendants, jointly and severally, $50 for each workday that the violation occurred

 or continued to occur, up to $5,000, together with costs and attorneys’ fees pursuant to New York

 Labor Law. N.Y. Lab. Law §198(1-b).

                                       COUNT VII
            [Violation of New York Labor Law—New York Pay Stub Requirement]


         206.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as though

 fully set forth herein.

         207.    The NYLL and supporting regulations require employers to provide detailed

 paystub information to employees every payday. NYLL §195-1(d).

         208.    Defendants have failed to make a good faith effort to comply with the New York

 Labor Law with respect to compensation of each Plaintiff and did not provide the paystub on or

 after each Plaintiff’s payday.

                                                      40
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 41 of 43 PageID #: 41




        209.    Due to Defendants’ violations of New York Labor Law, each Plaintiff is entitled to

 recover from Defendants, jointly and severally, $250 for each workday of the violation, up to

 $5,000 for each Plaintiff together with costs and attorneys’ fees pursuant to New York Labor Law

 N.Y. Lab. Law §198(1-d).

                                           Prayer For Relief

        WHEREFORE, Plaintiffs, on behalf of themselves, and the FLSA collective plaintiffs and

 rule 23 class, respectfully request that this court enter a judgment providing the following relief:

        a)     Authorizing Plaintiffs at the earliest possible time to give notice of this collective

               action, or that the court issue such notice, to all persons who are presently, or have

               been employed by defendants as non-exempt tipped or non-tipped employees. Such

               notice shall inform them that the civil notice has been filed, of the nature of the action,

               of their right to join this lawsuit if they believe they were denied proper hourly

               compensation and premium overtime wages;

        b)     Certification of this case as a class action pursuant to Rule 23 of the Federal Rules
               of Civil Procedure;

        c)     Designation of Plaintiffs as representatives of the Rule 23 Class, and counsel of

               record as Class counsel;

        d)     Certification of this case as a collective action pursuant to FLSA;

        e)     Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members

               of the FLSA opt-in class, apprising them of the pendency of this action, and

               permitting them to assert timely FLSA claims and state claims in this action by filing

               individual Consent to Sue forms pursuant to 29 U.S.C. § 216(b), and appointing

               Plaintiffs and their counsel to represent the Collective Action Members;


                                                    41
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 42 of 43 PageID #: 42




       f)    A declaratory judgment that the practices complained of herein are unlawful under
             FLSA and New York Labor Law;

       g)    An injunction against Defendants, their officers, agents, successors, employees,

             representatives and any and all persons acting in concert with them as provided by

             law, from engaging in each of unlawful practices and policies set forth herein;

       h)    An award of unpaid wages, minimum wages and overtime premiums due Plaintiff

             and the Collective Action members under the FLSA and New York Labor Law, plus

             compensatory and liquidated damages in the amount of one hundred percent of the

             underpayment under NY Wage Theft Prevention Act, and interest;

       i)    An award of unpaid spread-of-hour pay due under New York Labor Law, pls

             compensatory and liquidated damages in the amount of one hundred percent of the

             underpayment under NY Wage Theft Prevention Act, and interest;

       j)    An award of damages for Defendants’ failure to provide wage notice at the time of

             hiring as required under the New York Labor Law;

       k)    An award of damages for Defendant’s failure to provide correct wage statements

             with every payment of wages as required under the New York Labor Law;

       l)    An award of liquidated and/or punitive damages as a result of Defendants’ knowing

             and willful failure to pay wages, minimum wages and overtime compensation

             pursuant to 29 U.S.C. §216;

       m) An award of costs and expenses of this action together with reasonable attorneys’ and

            expert fees pursuant to 29 U.S.C. §216(b) and NYLL §§198 and 663;

       n)   The cost and disbursements of this action;

       o)   An award of prejudgment and post-judgment fees;


                                               42
Case 1:20-cv-02336-RPK-RLM Document 1 Filed 05/26/20 Page 43 of 43 PageID #: 43




       p)   Providing that if any amounts remain unpaid upon the expiration of ninety days

            following the issuance of judgment, or ninety days after expiration of the time to

            appeal and no appeal is then pending, whichever is later, the total amount of judgment

            shall automatically increase by fifteen percent, as required by NYLL §198(4); and

       q)   Such other and further legal and equitable relief as this Court deems necessary, just,

            and proper.



 Dated: Flushing, New York
 May 26, 2020

                                                    Respectfully Submitted,

                                                    HANG & ASSOCIATES, PLLC
                                                    Attorneys for Plaintiff, Proposed FLSA
                                                    Collective and Potential Rule 23 Class

                                                    By: /s/_Jian Hang______________
                                                    Jian Hang
                                                    136-20 38th Ave. Suite 10G
                                                    Flushing, NY 11354
                                                    Tel: (718) 353-8588
                                                    Fax: (718) 353-6288
                                                    Email: jhang@hanglaw.com




                                               43
